Exhibit 22.1 Seabridge Gold Inc. Notice Of Annual General Meeting of Shareholders NOTICE IS HEREBY GIVEN that the Annual General Meeting (the "Meeting") of the shareholders of SEABRIDGE GOLD INC. (herein called the "Corporation") will be held at The Albany Club, 91 King Street East, Toronto, Ontario, Canada M5C 1G3 on Wednesday, June 27, 2007 at the hour of 4:30 p.m. (Toronto time) for the following purposes: 1. to receive and consider the audited financial statements of the Corporation for the year endedDecember 31, 2006 and the auditors’ reports thereon; 2. to fix the number of directors at seven; 3. to elect directors for the ensuing year; 4. to appoint the auditors for the ensuing year; 5. to authorize the directors to fix the remuneration to be paid to the auditors; 6. to transact such other business as may properly come before the Meeting. The accompanying Management Proxy Circular provides additional information relating to the matters to be dealt with at the meeting and is deemed to form part of this notice. If you are unable to attend the meeting in person, please complete, sign and date the enclosed form of proxy and return the same within the time and to the location set out in the form of proxy accompanying this notice. DATED at Toronto, Ontario this 7th day of May, 2007. BY ORDER OF THE BOARD OF DIRECTORS /s/ Rudi P. Fronk Rudi P. Fronk President and Chief Executive Officer Seabridge Gold Inc. Management Proxy Circular (As at May 7, 2007, except as indicated) Solicitation of Proxies This management proxy circular is furnished in connection with the solicitation of proxies by the management of Seabridge Gold Inc. (the "Corporation") for use at the Annual Meeting of Shareholders (the “Meeting”) of the Corporation to be held on June 27, 2007 and at any adjournments thereof.The solicitation will be conducted by mail and may be supplemented by telephone or other personal contact to be made without special compensation by officers and employees of the Corporation or by agents retained and compensated for that purpose.The cost of solicitation will be borne by the Corporation. Appointment of Proxyholder The purpose of a proxy is to designate persons who will vote the proxy on a shareholder’s behalf in accordance with the instructions given by the shareholder in the proxy.The persons whose names are printed in the enclosed form of proxy for the Meeting are officers or directors of the Corporation (the “Management Proxyholders”). A shareholder has the right to appoint a person other than a Management Proxyholder to represent the shareholder at the Meeting by striking out the names of the Management Proxyholders and by inserting the desired person’s name in the blank space provided or by executing a proxy in a form similar to the enclosed form.A proxyholder need not be a shareholder. Voting by Proxy Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting.Shares represented by a properly executed proxy will be voted or be withheld from voting on each matter referred to in the Notice of Meeting in accordance with the instructions of the shareholder on any ballot that may be called for and if the shareholder specifies a choice with respect to any matter to be acted upon, the shares will be voted accordingly. If a shareholder does not specify a choice and the shareholder has appointed one of the Management Proxyholders as proxyholder, the Management Proxyholder will vote in favour of the matters specified in the Notice of Meeting and in favour of all other matters proposed by management at the Meeting. The enclosed form of proxy also confers discretionary authority upon the person named therein as proxyholder with respect to amendments or variations to matters identified in the Notice of the Meeting and with respect to other matters which may properly come before the Meeting.At the date of this Management Proxy Circular, management of the Corporation knows of no such amendments, variations or other matters to come before the Meeting. Completion and Return of Proxy Completed forms of proxy must be received at the office of Computershare Investor Services Inc., Proxy Department, 100 University Avenue, 9th Floor, Toronto, Ontario, Canada M5J 2Y1 or Fax 1-866-249-7775 not later than forty-eight (48) hours, excluding Saturdays, Sundays and holidays, prior to the time of the Meeting, unless the chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. Non-Registered Holders Only shareholders whose names appear on the records of the Corporation as the registered holders of shares or duly appointed proxyholders are permitted to vote at the Meeting.Most shareholders of the Corporation are “non-registered” shareholders because the Shares they own are not registered in their names but are instead registered in the name of a nominee such as a brokerage firm through which they purchased the shares, a bank, trust company, trustee or administrator of self-administered RRSP’s, RRIF’s, RESP’s and similar plans; or a clearing agency such as The Canadian Depository for Securities Limited (a “Nominee”).If you purchased your shares through a broker, you are likely an unregistered holder. - 2 - In accordance with securities regulatory policies, the Corporation has distributed copies of the Meeting materials, being the Notice of Meeting, this Management Proxy Circular and the Proxy, to the Nominees for distribution to non-registered holders. Nominees are required to forward the Meeting materials to non-registered holders to seek their voting instructions in advance of the Meeting.Shares held by Nominees can only be voted in accordance with the instructions of the non-registered holder.The Nominees often have their own form of proxy, mailing procedures and provide their own return instructions.If you wish to vote by proxy, you should carefully follow the instructions from the Nominee in order that your Shares are voted at the Meeting. If you, as a non-registered holder, wish to vote at the Meeting in person, you should appoint your self as proxyholder by writing your name in the space provided on the request for voting instructions or proxy provided by the Nominee and return the form to the Nominee in the envelope provided.Do not complete the voting section of the form as your vote will be taken at the Meeting. In addition, Canadian securities legislation now permits the Corporation to forward meeting materials directly to "non objecting beneficial owners".If the Corporation or its agent has sent these materials directly to you (instead of through a Nominee), your name and address and information about your holdings of securities have been obtained in accordance with applicable securities regulatory requirements from the Nominee holding on your behalf.By choosing to send these materials to you directly, the Corporation (and not the Nominee holding on your behalf) has assumed responsibility for (i) delivering these materials to you and (ii) executing your proper voting instructions. Revocability of Proxy Any registered shareholder who has returned a proxy may revoke it at any time before it has been exercised.In addition to revocation in any other manner permitted by law, a proxy may be revoked by instrument in writing, including a proxy bearing a later date, executed by the registered shareholder or by his attorney authorized in writing or, if the registered shareholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized.This revocation must be delivered either to Computershare Investor Services Inc., Proxy Department, 100 University Avenue, 9th Floor, Toronto, Ontario, Canada M5J 2Y1 or to the Corporation at any time up to and including the last business day preceding the day of the Meeting or any adjournment thereof, or to the Chairman at the Meeting or any adjournment thereof.A proxy may also be revoked in any other manner provided by law. Only registered shareholders have the right to revoke a proxy.Non-Registered Holders who wish to change their vote must, at least 7 days before the Meeting, arrange for their respective Nominees to revoke the proxy on their behalf. Record Date The Board of Directors of the Corporation has fixed May 16, 2007 as the record date (the “Record Date”) for the purpose of determining shareholders entitled to receive Notice of the Meeting.Only shareholders of record as at the close of business on the Record Date are entitled to receive notice of the Meeting and to vote the common shares held by them, either in person or by proxy, at the Meeting or any adjournment thereof. Voting Shares And Principal Holders of Voting Securities The Corporation is authorized to issue an unlimited number of common shares without par value and an unlimited number of preferred shares, issuable in series, of which 34,668,685 common shares were issued and outstanding and no preferred shares were issued and outstanding as of May 7, 2007.The holders of common shares are entitled to one vote for each common share held. Each resolution to be voted on at the Meeting must be passed by a simple majority (50%) of the votes cast on the resolution. To the knowledge of the directors and executive officers of the Corporation as of
